DETAILED ACTION
This final office action is in response to claims filed 12/28/2020.
Claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 2-3, 9-10, and 16-17 have been cancelled. Claims 1, 4-8, 11-15, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation – 35 U.S.C. § 112(b)
In response to the applicant’s amendments the rejection has been withdrawn.

Claim Rejections – 35 U.S.C. § 103
The applicant's arguments have been fully considered but they are not persuasive. The applicant argues: 
“For example, with respect to Claim 1, Kawalkar, alone or as modified by Shapiro and/or Narra, fails to disclose or suggest, inter alia, "in response to determining the user input is the first user input type, performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element" as recited in independent Claims 1, 8, and 15 as clarified herein.”

	The applicant also argues:
“Of the applied references, Gilbert is the only one that contemplates configuring an arrangement of windows on display devices. See, e.g., Gilbert at Abstract, 1:27-2:7. Gilbert is directed to a system that "selects a display configuration from a plurality of display configurations," but does so "based on a first set of tasks assigned to a pilot... and a second set of tasks assigned to a copilot for the current flight of the aircraft." Gilbert at Abstract. 
While Gilbert does disclose that "[i]n one illustrative example, a multi-purpose window displaying operational information and supplementary information that is of interest to the flight crew is a window for which the location can be changed by user input 218," it does not disclose or teach any configuration for multiple displays based on user input, and therefore it does not disclose or teach "in response to determining the user input is the first user input type, performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element." Gilbert at 7:39-42. Gilbert is concerned with the system selecting display configurations based on assigned tasks, not based on user input, as the independent claims require.

This applicant also argues:
“Neither the "touch-touch input method" discussed in the portion of Shapiro to which the Office Action cites, nor the "drag and drop method" disclosed by Shapiro with respect to FIG. 10, are appropriate for the a window configuration setting process that is capable of configuring multiple displays. Shapiro 5:28-41. The touch screen input methods disclosed by Shapiro are specifically configured to allow a user to provide input as to where a particular icon should be moved, and they require the user to touch in multiple places (i.e., where the icon currently is, and where the user wishes to move it, either by touching the icon and then touching the desired position, or by dragging and dropping). Were such a system to be used to set a configuration for multiple displays, the user would have to touch each icon and manually indicate where they wish to move the icon. This process would be cumbersome, and fails to enable the performance of 
However, the examiner disagrees. The claims do not require that the user perform configuration of multiple displays via a single user input of a first user input type. The examiner has broadly interpreted “user input” to mean at least one selection is made because an input could comprise of multiple selections performed sequentially or simultaneously. Therefore Shapiro teaches configuration of multiple displays. 
The examiner has relied on the same references cited in the PTO-892 form dated 09/29/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar (US 2016/0216849) in view of Shapiro (US 9,921,714) in further view of Narra (US 2017/0275018).
Regarding Independent Claim 1,
Kawalkar teaches a method for managing configurations of multiple vehicle displays, comprising:
([0087]: “The checklist definition 1004 is a machine readable file, for example, an XML file, that statically defines checklists structure containing items, desired value, allocation (pilot vs. IIS), initiation conditions and interdependency);
generating a graphical user interface (GUI) based on the configurable file ([0089]: “The display generator 1006 generates data to be displayed on the checklist display based upon the predefined display format”), wherein the GUI includes a plurality of tasks of the electronic checklist ([0057], Fig. 2: a user interface displays a checklist with a plurality of items);
displaying the GUI on one of the multiple vehicle displays (Fig. 2: a GUI containing a checklist is displayed on one of the displays);
receiving a user input on the GUI ([0084]: “a user interface 1007 configured to receive user interactions 1008”).
Kawalkar does not teach:
at least one graphical element associated with a context menu indicator;
determining whether an input region of the user input is in a region associated with the at least one graphical element;
in response to determining the input region of the user input is in the region associated with the at least one graphical element, determining whether the user input is a first user input type;

	However, Shapiro teaches:
determining whether an input region of the user input is in a region associated with the at least one graphical element (Col. 3 7-26: a user selection of a particular icon is determined);
in response to determining the input region of the user input is in the region associated with the at least one graphical element, determining whether the user input is a first user input type (Col. 5 28-34: the selection may be performed using a touch-touch input);
and in response to determining the user input is the first user input type (Col. 5 19-27: a selection of a window configuration is performed based on the detected user input and the selected icons), performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element (Col. 3 60-67, Col. 4 1-13: a window layout is selected to configure a full-window layout option, a divided-window layout option, or a multi-window layout option).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawalkar with Shapiro so that in response to receiving a user input in a region associated with at least one graphical element and determining that the user input is a first user input type, a window configuration setting 
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a user such as a pilot a simplified way of modifying a format of a graphical display for one of the systems on an aircraft (Shapiro, Col. 1 12-21)
	Kawalkar and Shapiro do not teach at least one graphical element associated with a context menu indicator.
	However, Narra teaches at least one graphical element associated with a context menu indicator ([0044]: object 910 is a critical item that allows access to a page with additional information when selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawalkar and Shapiro with Narra so that at least one graphical element is associated with a context menu indicator.
One of ordinary skill in the art would be motivated to do so in order to specify which graphical elements may be used to access a corresponding menu.

Regarding Dependent Claim 4,
Kawalkar, Shapiro, and Narra teach the method of claim 1. Shapiro further teaches wherein the performing the window configuration setting process based on the user input and the at least one graphical element includes:
obtaining a window configuration function (Col. 3 60-61: format selection dialog box 302 is provided);
(Col. 3 60-67, Col. 4 1-13: a menu is displayed containing options for configuring the windows of the plurality of displays);
displaying the context menu on the GUI (Fig. 6: dialog box 302 is displayed on the GUI).  
Narra further teaches obtaining a phase of flight variable and generating a context menu based on a phase of flight (POF) variable ([0036], [0044]: the current phase of flight is determined and critical items associated with the phase of flight are obtained allowing the user to access a page with additional information associated with a selected critical item).

Regarding Dependent Claim 5,
Kawalkar, Shapiro, and Narra teach the method of claim 4. Shapiro teaches wherein the context menu includes a plurality of window configuration options (Col. 3 60-67, Col. 4 1-13: window layout options include a full-window layout option, a divided-window layout option, or a multi-window layout option). 

Regarding Dependent Claim 6,
Kawalkar, Shapiro, and Narra teach the method of claim 5. Shapiro further teaches receiving a second user input, determining whether a second input region of the second user input is in a region associated with one of the plurality of window configuration options (Col. 3 7-26: the windows may be configured by the user multiple times; a user selection of a particular icon on the user interface is determined), and in response determining the second (Col. 5 19-27: a selection of a window configuration is performed based on the detected user input and the selected icons).

Regarding Independent Claim 8,
This claim is similar in scope as claim 1. Kawalkar also teaches a memory storing instructions and a processor executing the instructions ([0038]: stored software programs are executed by a processor).  Therefore it is rejected using the same rationale.

Regarding Dependent Claim 11,
This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 12,
This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
This claim is similar in scope as claim 1. Kawalkar also teaches a non-transitory computer-readable medium storing instructions executed by a processor ([0028]: software modules stored in a computer readable storage medium are executed by a processor).  Therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 19,
This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar (US 2016/0216849) in view of Shapiro (US 9,921,714) in view of Narra (US 2017/0275018) in further view of Gilbert (US 10,761,676).
Regarding Dependent Claim 7,
Kawalkar, Shapiro, and Narra teach the method of claim 5. Shapiro further teaches wherein a first window configuration option of the plurality of window configuration options corresponds to a present checklist of the electronic checklist (Col. 4 50-67: dialog box 302 provides an option for configuring the display of an electronic checklist).
Kawalkar, Shapiro, and Narra do not teach:

a most recent checklist of the electronic checklist and/or a most recent phase of flight as indicated by the POF variable, or a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable.  
	However, Gilbert teaches a second window configuration option of the plurality of window configuration options corresponds to a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable (Col. 7 25-38, Col. 6 21-34: the display windows change in response to user input while the set of tasks displayed on a checklist are modified based on a detected phase of flight change).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawalkar, Shapiro, and Narra with Gilbert so that a second window configuration option of the plurality of window configuration options corresponds a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable. 
	One of ordinary skill in the art would be motivated to do so in order to easily switch between checklist tasks associated with a flight phase (Gilbert Col. 6 35-48).

Regarding Dependent Claim 14,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176